DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2022 has been entered.
 
Response to Amendment
Claims 2, 6, and 21 have been amended.  Claims 1, 9, 13, and 20 have been canceled.  Claims 2-8, 10-12, 14-19, and 21 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed January 4, 2022 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues Double Patenting, pg. 9 of Remarks:

Double Patenting Rejections


Noted.

Applicant argues 35 USC §112 Rejection, pg. 9 of Remarks:
35 U.S.C. 112 Rejections

Claim 2 was rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The Office Action alleges that there is no support for “determining, by the marketplace, a first determination result of whether to apply a filter to orders before transmission of order queries.” Office Action, p. 26. While Applicant disagrees, Applicant respectfully submits that the rejection is moot because Applicant has stricken the foregoing limitations from claim 2.

Claim 9, 11, and 13 were rejected under 35 U.S.C. 112, first paragraph. See Office Action, p. 27. While Applicant disagrees with the rejection, Applicant respectfully submits that the rejection is moot because Applicant has canceled claims 9, 11, and 13 without prejudice or disclaimer.

Withdrawn based on the claim amendments.

Applicant argues 35 USC §101 Rejection, starting pg. 9 of Remarks:
Rejection Under 35 U.S.C. §101

Claims 2-8, 10-12, 14-19, and 21 are rejected under 35 U.S.C. §101 because the claimed invention is allegedly directed to non-statutory subject matter.

Applicant has amended claim 2 (see also claim 21) to further recite, among other limitations:


    PNG
    media_image1.png
    47
    599
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    452
    568
    media_image2.png
    Greyscale


Applicant respectfully submits that claims 2 and 21 as now amended recite patentable subject matter. Under the Supreme Court’s decision in Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208 (2014) and USPTO’s January 2019 and October 2019 Patent Subject Matter Eligibility Guidance (“2019 PEG”), examination of patent eligibility is a three-step process. First, Examiners determine whether the claims recite an abstract idea (Step 2A — Prong One). Second, the claims are analyzed to determine whether the recited judicial exception (i.e. the abstract idea) is integrated into a practical application of that exception (Step 2A — Prong Two). And finally in the third step of the analysis, the claims are examined for additional elements that provide “significantly more” than the recited judicial exception (Step 2B). As explained below, the claims satisfy at least the first two steps under Alice and 2019 PEG.


A. Step 2A, Prong One: The Claims do not Recite an Abstract Idea

Under the first step, Step 2A, Prong One, the Examiner found the claims 2 and 21 prior to amendment, to fall within the abstract subject matter grouping of certain methods of organizing human activity, specifically fundamental economic principles or practices and commercial or legal interactions. Office Action at 22. 

Applicant respectfully submit that the claims are not directed to fundamental economic principles or practices. Notably, not all economic principles or practices are patent ineligible, only fundamental ones are. Simply put, the claimed subject matter is not fundamental. “Fundamental” has the plain and ordinary meaning of “serving as, or being an essential part of, a foundation or basis; basic; underlying.” See, e.g., https: //www dictionary.com/browse/fundamental. The claimed subject matter of restricting access to information about certain orders is not a foundational economic concept.

There is no showing on the record that the claimed subject matter is “long prevalent in our system of commerce” or “taught in any introductory finance class.” In fact, as will be shown below, the claims are novel and non-obvious, and thus far from a fundamental. Accordingly, under Supreme Court jurisprudence, the claimed subject matter is not a fundamental economic principle or practice.

Novel and non-obvious fall under 35 USC §§102/103.

From 2106.04(a)(2) MPEP II A…
“The courts have used the phrases "fundamental economic practices" or "fundamental economic principles" to describe concepts relating to the economy and commerce. Fundamental economic principles or practices include hedging, insurance, and mitigating risks.”

“The term "fundamental" is not used in the sense of necessarily being "old" or "well-known." See, e.g., OIP Techs., Inc. v.Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015) (a new method of price optimization was found to be a fundamental economic concept); In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice"); In re Greenstein, 774 Fed. Appx. 661, 664, 2019 USPQ2d 212400 (Fed Cir. 2019) (non-precedential) (claims to a new method of allocating returns to different investors in an investment fund was a fundamental economic concept). However, being old or well-known may indicate that the practice is fundamental. See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 219-20, 110 USPQ2d 1981-82 (2014) (describing the concept of intermediated settlement, like the risk hedging in Bilski, to be a "‘fundamental economic practice long prevalent in our system of commerce’" and also as "a building block of the modern economy") (citation omitted); Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ2d 1001, 1010 (2010) (claims to the concept of hedging are a "fundamental economic practice long prevalent in our system of commerce and taught in any introductory finance class.")(citation omitted); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1313, 120 USPQ2d 1353, 1356 (2016) ("The category of abstract ideas embraces 

Applicant argues above that…
>>“restricting access to information about certain orders is not a foundational economic concept.”<<

There is no claimed “restricting access.” 

Facilitating execution of a trade order of financial instruments is a concept related to the economy and commerce.

In the particular context of $101, the Supreme Court has further defined “fundamental economic practice” as “long prevalent in our system of commerce and taught in any introductory finance class.” Bilski v. Kappos, 561 U.S. 593, 611 (2010). In the instant application, broadly speaking, the claims are directed to restricting access to information about the existence of certain orders/interests, while at the same time, allowing them to be matched with firm orders, and only revealing their existence when a trade is executed, by transmitting firm orders to “downstream” networks, as opposed to central networks.

There is no claimed “downstream networks.”

The above is still related to the economy and commerce.  Limiting an abstract idea of executing orders by restricting access is itself abstract.
  
As is noted in the Specification at [0113], “In some markets, information identifying orders (e.g., bids, offers, etc.) that is stored by order management systems, or otherwise stored internally by a trading organization or trader, have not traditionally been though of as liquidity available to the market.”

However, the instant application makes use of the “information identifying orders ... that is stored by order management system” by “transmitting ... an order query identifying the firm order ... [to] ... a respective order management system” and “in response to receiving a respective order query ... determining, by the respective module configured to securely interface with the respective order management system of the respective participant, a determination result that a matching order that matches the firm order is stored in the respective order management system associated with the respective participant without revealing existence about respective order interests of the respective participant outside of the respective participant, in which the respective module is configured to maintain secrecy of the existence of order interests of the respective participant except in response to execution of a trade.”

By “determining” “by the respective module ... that a matching order is stored” (i.e., “downstream’’) it is possible to “maintain secrecy of the existence of 

Respectfully, the above is abstract.  Limiting the act of matching orders is limiting an abstract idea.  

The invention is not “some business practice known from the pre-Internet world along with the requirement to perform it on the Internet.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014). Indeed, the problem that is solved — orders stored by order management systems - only comes about because of computers/internet.

DDR generated a [composite] web page to solve a problem related to use of the Internet.  Applicant is solving a secrecy problem related to execution of a trade.  Respectfully, these are not the same.

The instant application can also be directly analogized to the patents in Trading Techs. Int’l v. CQG, Inc., 675 Fed. App’x 1001 (Fed. Cir. 2017). In that case, the patents at issue “describe and claim a method and system for the electronic trading of stocks, bonds, futures, options and similar products. The patents explain problems that arise when a trader attempts to enter an order at a particular price, but misses the price because the market moved before the order was entered and executed.” Jd. at 1002. To solve this problem, the patents disclose a system that dynamically determines pricing information and displays it. The district court found that the patents are directed to improvements to the prior art that have no “pre-electronic trading analog,” and recite more than “‘setting, displaying, and selecting’ data or information.” The district court further found that “[t]he claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art.” Jd. at 1004. The Federal Circuit affirmed, finding that the claimed system “is not an idea that has long existed, the threshold criterion of an abstract idea and ineligible concept.” /d. Finally, the District Court observed that “The speed, quantity and verity of trades that can be made by a single trader over an electronic system are not doubt markedly different than those trades a single trader can make in the open outcry system.” Trading Techs. Int’l v. CQG, Inc., Case No. 05-CV-4811, 2015 U.S. Dist. LEXIS 22039, *12-13 (N.D. Ill. Feb. 24, 2015).

There are more recent Trading Technologies precedential cases that are more relevant than the above non-precedential case.  

From MPEP 2106.04(a)(2)  II A…
“Other examples of "fundamental economic principles or practices" include:..

vii. placing an order based on displayed market information, Trading Technologies Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092, 2019 USPQ2d 138290 (Fed. Cir. 2019).”

Like the patents in Trading Techs. Int’l, the instant claims require a specific network architecture, with a prescribed functionality directly related to the specific network architecture.

Accordingly, the reasons that led to the patent eligibility finding in Trading Techs. Int'l are exactly applicable to the instant claims. Therefore, the instant claims are additionally patent eligible under the authority of the Federal Circuit in Trading Techs. Int’l.

The Examiner respectfully disagrees and notes there are more recent Trading Technologies precedential decisions with a contrary result.

B. Step 2A Prong Two - The Alleged Abstract Idea is Integrated into a Practical Application

In the second step, Step 2A, Prong Two, in the 2019 PEG, the claims are analyzed to determine whether the recited judicial exception (i.e. the abstract idea) is integrated into a practical application of that exception. The claims are patent eligible if they as a whole integrate the recited judicial exception into a practical application. Examiners should evaluate integration into a practical application by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception; and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. The 2019 PEG further set forth some examples of additional elements that would cause the claims to integrate the abstract idea into a practical application:

1. an additional element reflecting an improvement in the functioning of a computer, or an improvement to other technology or technical field;

2. an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;

3. an additional element implementing a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;

4. an additional element effecting a transformation or reduction of a particular article to a different state or thing; and

5. an additional element applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a 

Here, the claims fall into several of the categories above.

i. Category 1

Under this category, when “an additional element reflect[s] an improvement in the functioning of a computer, or an improvement to other technology or technical field,” the abstract idea has been integrated into a practical application. An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology. The courts have not provided an explicit test for this consideration. However, MPEP 2106.04(a) and 2106.05(a) provide a detailed explanation of how to perform this analysis. In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. 

As noted above, the claims are directed to restricting access to information about the existence of certain orders/interests, while at the same time, allowing them to be matched with firm orders, and only revealing their existence when a trade is executed, by transmitting firm orders to “downstream” networks, as opposed to central networks. By “determining” “by the respective module ... that a matching order is stored” (i.e., “downstream’’) it is possible to “maintain secrecy of the existence of order interests of the respective participant except in response to execution of a trade.”

Accordingly, the claimed invention is an improvement in technology, and does not merely invoke computers as a tool for performing an abstract idea. Therefore, under the 2019 PEG and MPEP 2106.05(a), the claimed invention “reflect[s] an improvement to [a] technical field” and thus integrates the alleged judicial exception into a practical application.

Respectfully, determining a matching order is stored by a module is not improving technology.

ii. Category 4

Under this category, the claims also may integrate the abstract idea into a practical application if there is “an additional element effecting a transformation or reduction of a particular article to a different state or thing.” Here, restricting access to information about the existence of certain orders/interests, while at the same time, allowing them to be matched with firm orders, and only revealing their existence when a trade is executed, by transmitting firm orders to “downstream” networks, as opposed to central networks, transforms memory, as memory blocks are overwritten, memory address and/or tables are updated, etc. Therefore, the claims also fall under category 4 of the 2019 PEG and integrate the abstract idea into a practical application.

Applicant appears to be arguing that overwriting memory with new data is transforming memory.  The Examiner respectfully disagrees.  The state of the memory itself has not changed (i.e. there is no physical transformation to another state of the memory itself).

C. Step 2B — “Significantly More” than the Recited Judicial Exception

In the third step of the analysis, the claims are examined for additional elements that provide “significantly more” than the recited judicial exception (Step 2B). Applicant respectfully submits that this step is moot because the claims are not directed to an abstract idea, and are integrated into a practical application.

The rejection is modified based on the claim amendments but respectfully maintained.

Applicant argues 35 USC §103 Rejection, starting pg. 16 of Remarks:
35 U.S.C. 103

Claims 2-8, 10-12, 14-19, and 21 are rejected under 35 U.S.C. 103(a) as being obvious from US 2009/0006266 (Hanson), US Patent 7,356,500 (Waelbroeck), and further in view of US 2005/0114258 (Penny).

Applicant notes that “one problem that may be associated with using [“secret orders”] include a potential that information associated with the existence of otherwise secret orders may be used to influence a market ...” [0115]. Accordingly, “In some embodiments, the act of querying and/or some or all response that may be received may be concealed and/or otherwise suppressed from an originator of the firm order and/or any other individual.” [0152]. Moreover, “by keeping the OMS orders secret from other trading participants, a trading system performing process 400 may encourage traders to allow pools of liquidity that would typically remain inaccessible such as order in the OMS systems, to be used to match against firm orders.” [0170].


The Office Action alleges that Hanson teaches “For anonymous trades (therefore without revealing the interests outside of the respective participant) ... ‘The prior art systems that have been discussed do not include the features of the present invention for carrying out automated anonymous large block trades of 

Large block trades at fair pricing are not claimed and appear to be an intended result.  Also, both large and fair are relative terms, therefore indefinite terms as they could be anything.  The claims, not the disclosure are examined.

From Hanson et al….
“An object of the present invention is to provide a system and method for effecting large block trades of securities in an automated and anonymous manner that will not be subject to unfair pricing for the trade.” [0034]

Applicant respectfully submits that while Hanson teaches “anonymously place an order,” the foregoing only withholds the identity of the trader. However, the foregoing does not withhold existence of the order. In contrast, the Specification discloses withholding the existence of the order or interest. Accordingly, Applicant has amended claim 1 to recite, among other limitations:


    PNG
    media_image1.png
    47
    599
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    209
    549
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    236
    604
    media_image4.png
    Greyscale


Applicant appears to be distinguishing between people being anonymous and the existence of an order not being known.

From Applicant’s specification…
“By revealing this information, the potential to "game the market" (e.g., artificially affect a market using knowledge of the existence of orders of other people) is increased and the possibly secret knowledge embodied by the orders may be made public. For example, a trader may end a negotiation by refusing an order in a negotiation. The trader may subsequently use the knowledge that the matching party is interested in a transaction related to the security to increase or decrease the price of the security by entering one or more other orders at higher or lower prices and/ or use the knowledge embodied by the order to adjust otherwise adjust a trading strategy.” [000115]

But Hanson et al. also teaches anonymous auto-match for orders…
“Using the NBBO, the method of the present invention permits counterparties from the sell-side and buy-side to find prospective counterparties of interest for large block trades. Preferably, trades performed according to the system and method of the present invention are auto-matched. Potential counterparties have the ability to enter Firm or Indicative Orders into the system for effecting trades. Trades on the system of the present invention can only be carried out if they are Firm Orders. Firm Orders can be anonymously (1) auto-matched or (2) pushed to negotiations between the counterparties under certain circumstances as will be described. Indicative Orders cannot be traded on the system of the present invention until such orders have been converted to Firm Orders.” [0063]

The anonymous orders are only known by a computer if they are “auto-matched” or only known between the counterparties.  Therefore, the existence of orders of other people is unknown.

Applicant notes that in particular, “a matching order that matches the firm order is stored in the respective order management system associated with the respective participant without revealing existence about respective order interests of the respective participant outside of the respective participant, in 

That is, even for “a matching order that matches the firm order’, its existence is withheld “except in response to execution of a trade.” 

Applicant respectfully submits that Hanson does not teach the foregoing. No allegation is made that either of Waelbroeck or Penny even teach anonymous trading, much less the amended limitation. Accordingly, Applicant respectfully requests withdrawal of the rejection to claim 2. 

Hanson requires no one to know about the order if it is auto-matched or negotiated between the parties.  Also, Hanson et al. is addressing the same problem Applicant is, by trying to prevent manipulation of pricing.

The secondary art of Waelbroeck further teaches confidential trading…  
“In public securities markets, market mechanics and trading psychology create barriers to efficient information dissemination and price discovery. A market participant's decision to reveal information regarding a large trading interest typically represents a tradeoff between confidentiality and liquidity. By publicly revealing the details of a significant active buying interest, for example, a market participant assumes the risk of adverse price action. Other market participants with legitimate selling interests and market makers can "fade" their offers (become much less aggressive sellers). There is also an empirically demonstrable risk of adverse price action due to "front running" (buying activity by market participants in anticipation of price movement resulting from the large revealed order). Confidentiality can be maintained by splitting the large order up into many small orders to avoid arousing interest, but this is inefficient and will fail to attract substantial natural contra-interests. An economically efficient transaction is therefore avoided because the trading costs associated with disseminating information are too high. Also, the common practice of splitting large interests into smaller orders affects all price discovery. When confronting each order, a market participant must incorporate the possibility that the order is only a small part of a much larger interest, because it is often impossible for the market participant to verify that many such orders are not being sent simultaneously.” (col. 1, lines 26-51)

“Advantageously, this is done without revealing the confidential information of the market participants to the first market participant. In one embodiment, the identity of the first market participant is not revealed to the other participants.” (col. 3, lines 22-26)

The rejection is respectfully maintained based on the above response.






    PNG
    media_image5.png
    487
    551
    media_image5.png
    Greyscale


Applicant respectfully requests withdrawal of the rejection to claims 21 for the same reasons indicated with respect to claim 2. 

Based on the above response, the rejection is respectfully maintained.  The prior art teaches a trader with an OMS anonymously placing trades and limiting exposure of the trades so pricing is not manipulated.  Hanson et al. alone teaches most of the claimed elements with their anonymous trading.  However, Waelbroeck et al. also teaches solving the problem with their confidential information.  Based on the above response, the rejection is respectfully maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 2-8, 10-12, 14-19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, and 20 of U.S. Patent No. 10,262,366. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the patented claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-8, 10-12, 14-19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 2-8, 10-12, 14-19, and 21 are either directed to a method or system, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 2 and system Claim 21 as the claims that represent the claimed invention for analysis.  
Claim 2 recites the limitations of:
A method comprising:
receiving, by a marketplace, a firm order for a financial instrument from a first participant of the marketplace, in which the firm order defines a side of a trade for the financial instrument, and in which the firm order includes an order to execute the trade without additional authorization from the first participant;
in response to receiving the firm order by the marketplace, transmitting, by the marketplace, an order query identifying the firm order from the marketplace to a plurality of participants of the marketplace, in which each of the plurality of participants includes a respective order management system, in which each respective order management system is configured to store securely information about a plurality of order interests associated with the respective participant without revealing the existence of the plurality of order interests outside of the respective participant, in which each of the plurality of participants includes a module configured to securely interface with a respective order management system of the respective participant;
in response to receiving a respective order query by a respective participant of the plurality of participants, determining, by the respective module configured to securely interface with the respective order management system of the respective participant, a determination result that a matching order that matches the firm order is stored in the respective order management system associated with the respective participant without revealing existence about respective order interests of the respective participant outside of the respective participant, in which the respective module is configured to maintain secrecy of the existence of order interests of the respective participant except in response to execution of a trade;
in response to determining the determination result, providing, by the respective module of the respective participant, a request for acceptance of the firm order without revealing information about respective trading interests of the respective participant outside of the respective participant;
receiving, by the respective module of the respective participant, a positive reply to the request for acceptance;
in response to receiving the positive reply, transmitting, from the respective participant to the marketplace, an indication that a trade fulfilling at least a part of the firm order and at least a part of the matching order should be executed;
receiving, by the marketplace, the indication that the trade should be executed; and 
in response to receiving the indication that the trade should be executed by the marketplace, facilitating, by the marketplace execution of the trade fulfilling at least part of the firm order and at least part of the matching order without a further communication with the first participant, in which the marketplace is configured to maintain secrecy of the order query until after the trade is executed at which time only notification of execution is provided without notification of an identity of the respective participant.

Claim 21 recites the limitations of:
An apparatus comprising:
a processor; and

receive, by a marketplace, a firm order for a financial instrument from a first participant of the marketplace, in which the firm order defines a side of a trade for the financial instrument, and in which the firm order includes an order to execute the trade without additional authorization from the first participant; 
in response to receiving the firm order by the marketplace, transmit, by the marketplace, an order query identifying the firm order from the marketplace to a plurality of participants of the marketplace, in which each of the plurality of participants includes a respective order management system, in which each respective order management system is configured to store securely information about a plurality of order interests associated with the respective participant without revealing the existence of the plurality of order interests outside of the respective participant
in response to receiving a respective order query by a respective participant of the plurality of participants, determining by the respective module configured to securely interface with the respective order management system of the respective participant, that a matching order that matches the firm order is stored in the respective order management system associated with the respective participant without revealing existence about respective order interests of the respective participant outside of the respective participant, in which the respective module is configured to maintain secrecy of the existence of order interests of the respective participant except in response to execution of a trade;
receive, by the marketplace, from a respective module configured to securely interface with a respective order management system of a respective participant of the plurality of participants, an indication that a trade fulfilling at least a part of the firm order and at least part of a matching order that is stored in the respective order management system should be executed; and 
in response to receiving the indication that the trade should be executed by the marketplace, facilitate by the marketplace execution of the trade fulfilling at least part of the firm order and at least part of the matching order without a further communication with the first participant, in which the marketplace is configured to maintain secrecy of the order query until after the trade is executed at which time only notification of execution is provided without notification of an identity of the respective participant. 

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. facilitating execution of a trade) and commercial interaction (e.g. receiving a firm order for a financial instrument).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  (Step 2A-Prong 1: YES. The claims are abstract)
i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The “module” can be just software or some type of generic hardware (para. [00044]).  The module configured to securely interface with a respective order management system of the participant is claimed at a high level of generality without technical details claimed.  The “marketplace” is not an “electronic marketplace” therefore could be anything (e.g. “a place at which orders are executed”, para. [000123]) or where manual intervention occurs (para. [000296]).  The “order management system” appears to be existing technology (para. [000109] typical OMS of Fidessa and para. [000302]) and could be a server, a database, trader OMS interaction module (TOIM), or something unspecified (“firms have developed their own OMS’s”).  The marketplace is configured to maintain secrecy is also at a high level of generality with no technical details claimed (see para. [000203] of the disclosure where information is kept in confidence at a central system). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 2 and 21 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
ep 2B: NO. The claims do not provide significantly more)  
Dependent claims 3-8, 10-12, and 14-19 further define the abstract idea that is present in their independent Claim 2 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Claim 17 has “encrypted message” yet that has been shown not to be enough (MPEP 2106.04(a)(2) III A where specific encryption method was required).  Therefore, the 

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-8, 10-12, 14-19, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pub. No. US 2009/0006266 to Hanson et al. in view of Patent No. 7356500 to Waelbroeck et al. and in further view of  Pub. No. US 2005/0114258 to Penny.
Regarding claim 2
A method comprising:
receiving, by a marketplace, a firm order for a financial instrument from a first participant of the marketplace, in which the firm order defines a side of a trade for the financial instrument, and in which the firm order includes an order to execute the trade without additional authorization from the first participant;

Hanson et al. teaches:

A firm order with auto-matched (therefore without additional authorization)…
“The system and method of the present invention transacts trades with two types of orders: Firm Orders and Indicative Orders. A Firm Order, as the term is used herein, is an order in which the volume is committed to be traded. A Firm Order can be auto-matched or pushed into negotiation. An Indicative (or Conditional) Order, as the term is used herein, is an order in which the volume has not been committed to be traded. An Indicative Order cannot be auto-matched but must first be converted to a Firm Order before auto-matching or being pushed into negotiations. It is understood that the term Indicative and Conditional may be used interchangeably.” [0026]

Placing orders (buy or sell, therefore a side of a trade) in a market (marketplace) by a trader or proxy…
a trader to anonymously place an order in one market that can reach all the sell-side members on the system and allay the concerns about leakage of information. With regard to the sell-side, the present invention provides an ability to participate as either a proprietary trader or a proxy for his/her clients and maintain anonymity. This system, from the standpoint of the sell-side trader, can be restricted to trading only with orders from a particular firm or exposed to all other orders of the system.” [0079]

Example of broker (first participant) for selling financial instruments…	
“Sell-Side shall mean a registered broker or dealer handling financial instruments such as equities, bonds, derivatives or the like.” [0076]

Marketplace…
“Scope shall mean the method by which an order is disseminated in the marketplace.” [0075]

in response to receiving the firm order by the marketplace, transmitting, by the marketplace, an order query identifying the firm order from the marketplace to a plurality of participants of the marketplace, in which each of the plurality of participants includes a respective order management system, in which each respective order management system is configured to store securely information about a plurality of order interests associated with the respective participant without revealing the existence of the plurality of order interests outside of the respective participant, in which each of the plurality of participants includes a module configured to securely interface with a respective order management system of the respective participant;

Order anonymously auto-match or pushed to counterparties for orders (therefore only computer would know, so without revealing the existence of the plurality of order interests)…
“Using the NBBO, the method of the present invention permits counterparties from the sell-side and buy-side to find prospective counterparties of interest for large block trades. Preferably, trades performed according to the system and method of the present invention are auto-matched. Potential counterparties have the ability to enter Firm or Indicative Orders into the system for effecting trades. Trades on the system of the present invention can only be carried out if they are Firm Orders. Firm Orders can be anonymously (1) auto-matched or (2) pushed to negotiations between the counterparties under certain circumstances as will be described. Indicative Orders cannot be traded on the system of the present invention until such orders have been converted to Firm Orders.” [0063]

The system receives (therefore transmitted to) an order…
“When a Firm Order is received by the system of the present invention from either buy-side or sell-side, there will be an attempt to match the order with 

Where order is placed (therefore transmitted) by a market (marketplace) to sell side members (plurality of participants)…
“The present invention provides advantages for both the buy-side and sell-side of transactions. With regard to the buy-side, the present invention permits a trader to anonymously place an order in one market that can reach all the sell-side members on the system and allay the concerns about leakage of information. With regard to the sell-side, the present invention provides an ability to participate as either a proprietary trader or a proxy for his/her clients and maintain anonymity. This system, from the standpoint of the sell-side trader, can be restricted to trading only with orders from a particular firm or exposed to all other orders of the system.” [0079]

Fig. 1, ref. 104 teaches trader (participant) and OMS…



    PNG
    media_image6.png
    208
    255
    media_image6.png
    Greyscale



Client browser via secure network (therefore secure interface)…
“The system client browser will permit the trader to carry out all trade functions via a secure wired or wireless network. In FIG. 1, communication between system client browser 106 and web tier 124, which is within the system environment 120, is through a wireless network that includes Internet 110. Web tier 124 is conventional web server that processes the Internet signal in a conventional matter for use by system environment 120.” [0080]

Traders (plurality) with OMS (respective order management system)…
“As discussed previously, there are four types of orders processed by the system. These are Firm Orders, Indicative Orders, Firm Staged Orders, and Indicative Staged Orders. Either type of staged order provides traders with a mechanism to send incompletely defined orders to system environment via the OMS adapter knowing that these orders will not be traded before editing. Each order that is processed by the system will have a specific order state, which is represented by a designation that is associated with the order. The order may have preferably, one of ten states. The states are found in Table 1:” [0084]

Where “trader” includes traders or sponsors…
“…Therefore, for purposes of understanding the operation of the present invention, the use of the term "trader" may apply to each and all of "traders," "trading desks," or "sponsors" unless specified differently.” [0125]

For anonymous trades (therefore without revealing the interests outside of the respective participant)…
“The prior art systems that have been discussed do not include the features of the present invention for carrying out automated, anonymous large block trades of securities at fair pricing as will be set forth in remainder of this specification referring to the drawings.” [0024]

From their Background teaching that an order query of a database is not novel…
“Canadian Patent Application Ser. No. 2,394,967 is directed to a fixed income securities trading framework for facilitating a negotiated exchange of fixed income securities. A search engine of the system, in response to a request from a system participant, queries a fixed income database for a set of fixed income securities meeting the criteria that has been specified. On selection of the desired security, the transaction engine facilitates an order execution against posted bids or offers. The transaction engine interacts with the pricing engine during order executed to determine the price of the selected securities. The transaction engine further interacts with the rules database to ensure compliance with preset system rules. Some form of auto-trading may be performed according to the system criteria.” [0022]

See Secrecy and Store Securely below.

in response to receiving a respective order query by a respective participant of the plurality of participants, determining, by the respective module configured to securely interface with the respective order management system of the respective participant, a determination result that a matching order that matches the firm order is stored in the respective order management system associated with the respective participant without revealing existence about respective order interests of the respective participant outside of the respective participant, in which the respective module is configured to maintain secrecy of the existence of order interests of the respective participant except in response to execution of a trade;

Ability to maintain anonymity (secrecy) and to restrict trading with a particular firm (e.g. without revealing information outside respective participant)…
the present invention provides an ability to participate as either a proprietary trader or a proxy for his/her clients and maintain anonymity. This system, from the standpoint of the sell-side trader, can be restricted to trading only with orders from a particular firm or exposed to all other orders of the system.” [0079]

Trader’s (participants) OMS…
“The second method involves a trader's use of his/her existing OMS or EMS, such as buy-/sell-side trading system OMS or EMS 104, for order entry and manipulation. When this is done, both the buy-side and sell-side will communicate via a financial information exchange ("FIX") or other appropriate interface. Communications from unit 104 are sent to OMS adapter 122. The OMS adapter is used to communicate transactions and responses between the traders in the system environment. Messages that may be supported by the OMS adapter include, but are not limited to, "New Order," "Cancel/Replace Order," "Cancel Order," and "Execution Report" messages.” [0081]

Example of watch (order query) list (second determination)…
“When Symbol Watch List icon 904 is activated, the display in FIG. 10 is open. Typically, a trader will place symbols on the symbol watch list so that he/she may watch them to determine if it is appropriate to enter an offer to buy or sell a symbol.” [0148]

Fig. 10, ref. 1008 is where symbol is entered…


    PNG
    media_image7.png
    200
    327
    media_image7.png
    Greyscale


Fig. 11 and information about a specific traders orders are provided…
“Referring to window 1108, information about a specific trader's orders is provided. The columns of window 1108 display all of the information that was provided in the new order form plus the current trading state of the symbol. The information that is not from the new order form that shows the current status of trading for the particular order are Leaves Volume column 1112, Traded Volume 

Which shows a matched order…

    PNG
    media_image8.png
    162
    517
    media_image8.png
    Greyscale



in response to determining the determination result, providing, by the respective module of the respective participant, a request for acceptance of the firm order without revealing information about respective trading interests of the respective participant outside of the respective participant;

Invite (request) negotiations if orders match but fail conditions…
“The system and method of the present invention will invite counterparties into negotiations if at least one of the following conditions exist: (i) the two orders cross or match but the cross price ranges fall outside the NBBO and the disadvantaged party has selected predetermined protections for transacting on the system, (ii) the two orders cross or match but are prevented from auto-matching because the NBBO fails the system tests, or (iii) two orders do not cross or match, but the negotiation sensitivity settings cross for the counterparties.” [0031]

Example of the Invite Status controls whether the order will be provided to counterparties (therefore without revealing information)…
“At 824, the Invite Status is entered. The Invite Status selection will control whether the order will be provided to potential counterparties. If the invite status is set to "Invite," the system will invite potential counterparties to firm up their orders for either a trade or negotiation. If the status is set to "Invite to Trade," the system will invite potential counterparties to firm up their orders when a match could occur. If the status is set to "Invite to Negotiate," the system will invite potential counterparties to firm up to enter a negotiation. And finally, if the status is set to "Off," then the order will never be invited or cause the system to invite another order to firm up for trading or negotiation.” [0134]
See Secrecy below.

receiving, by the respective module of the respective participant, a positive reply to the request for acceptance;

Negotiations proceed (receiving a positive reply)…
“The negotiations between counterparties with regard to Firm Orders will proceed once the initial prices have been entered by the counterparties. Once these initial prices have been entered, each counterparty's offer will be presented to the other counterparty and the volume will be the overlapped volume of the counterparties. Either counterparty may accept the other side's Firm Offer at any time. If at any time during negotiation the prices match or cross, the system will automatically consummate the trade at the mid-point price between the two counterparties' price limit ranges. The negotiated trade is made without reference to the NBBO.” [0032] Inherent with proceed is receiving a positive reply.

in response to receiving the positive reply, transmitting, from the respective participant to the marketplace, an indication that a trade fulfilling at least a part of the firm order and at least a part of the matching order should be executed;

Example of offer (indication) and counterparty accepting other sides firm offer when prices match….
“The negotiations between counterparties with regard to Firm Orders will proceed once the initial prices have been entered by the counterparties. Once these initial prices have been entered, each counterparty's offer will be presented to the other counterparty and the volume will be the overlapped volume of the counterparties. Either counterparty may accept the other side's Firm Offer at any time. If at any time during negotiation the prices match or cross, the system will automatically consummate the trade at the mid-point price between the two counterparties' price limit ranges. The negotiated trade is made without reference to the NBBO.” [0032] 

receiving, by the marketplace, the indication that the trade should be executed; and 

Accept by the system (marketplace) the firm offer…
“The negotiations between counterparties with regard to Firm Orders will proceed once the initial prices have been entered by the counterparties. Once these initial prices have been entered, each counterparty's offer will be presented to the other counterparty and the volume will be the overlapped volume of the counterparties. Either counterparty may accept the other side's Firm Offer at any time. If at any time during negotiation the prices match or cross, the system will automatically consummate the trade at the mid-point price between the two counterparties' price limit ranges. The negotiated trade is made without reference to the NBBO.” [0032] Inherent with proceed is receiving a positive reply.

in response to receiving the indication that the trade should be executed by the marketplace, facilitating, by the marketplace execution of the trade fulfilling at least part of the firm order and at least part of the matching order without a further communication with the first participant, in which the marketplace is configured to maintain secrecy of 

Auto-matching…
“According to the present invention, auto-matching will occur when at least the following conditions are met: (i) the NBBO passes the system tests designed to ensure that the auto-match trade is priced based on a valid and reasonable NBBO, (ii) the two price limit ranges of the counterparties either match or cross, (iii) the minimum volumes of both orders are met by the counterparties, and (iv) one of the two crossed prices must fall within the NBBO.” [0030] Inherent with auto-matching is matching without further communication to the broker participant.

“Anonymity shall mean that a counterparty using the system and method of the present invention is not aware of the identity of the other counterparty.” [0065]

“The system of the present invention may act as a broker dealer in transactions it handles to set up relationships with clearing correspondents. By establishing this type of arrangement, the anonymity of sponsoring and clearing correspondents may be preserved. For example, a trader and his/her representing clearing correspondents will see the "system" as the counterparty rather than the real counterparty.” [0121]
	
Where trade reports (notification) is provided with “system” identified as counterparty to preserve anonymity…
“Trade reports are generated for every match. Trade reports may be sent from system server 126 to trade reporting and clearing gateway 128 is real-time or batch form at certain predetermined intervals. These reports may also be sent from system server 126 to sponsor back-office adapter 130. As such, trade reports may be sent to the trading parties through exchange and clearing correspondent 132 and to their sponsoring back-offices at 108. To preserve anonymity, in each case, the counterparty in these records will be shown as the "system."” [0124]

Secrecy
Hanson et al. teaches security.  They do not teach specifics of secrecy.  

Waelbroeck et al. also in the business of security teaches:

Wish to notify only specific participants…
“In this environment, there is an acute need for efficient dissemination of confidential information regarding trading interests. Market participants with large confidential trading interests wish to notify only those other market participants likely to have a significant contra-interest. Other market participants wish to be notified of confidential certified trading interests to which they are likely to have a contra-interest. Both groups wish to have a place to transact a trade once they have been connected through analysis of their certified trading interests. Market participants also desire certified information regarding the trading behavior of other market participants and a means of certifying expressed trading information.” (col. 2, lines 47-59)

Using an interface…
“In an alternate preferred embodiment, after step 350 the initiating user is shown a summary of the results of this analysis and is given the option of modifying the dissemination parameters given in step 320 to more accurately tailor/limit the dissemination of confidential CTI. For example, a user can modify dissemination parameters that are too inclusive (e.g., too many MPs have sold 10,000 or more shares of the relevant security today) or exclusive (e.g., there are no MPs who currently have a live order to sell over 50,000 shares). The production of the MP notification list is an iterative process in this embodiment, as the embodiment repeats steps 330-350 until the user is satisfied with the output of the dissemination analysis. The user interaction in this iterative process is performed through interface means that are well known in the art.” (col. 7, lines 17-31)

Software (module) for confidential (secrecy) trading…
“A computer program, stored in a computer memory, for managing securities market information comprising: (a) software for electronically receiving over a computer network data including confidential trading interest information of securities market participants, wherein said data is not disseminated to any market participant upon receipt or at any future time and comprises data whose dissemination could affect the price or availability of a security; (b) software for electronically storing said received data including confidential trading interest information of securities market participants; (c) software for electronically receiving information from a first securities market participant's computer; (d) software for electronically storing said information received from said first securities market participant's computer; (e) software for producing a targeted dissemination list of securities market participants based on said confidential trading interest information of securities market participants…” (Claim 20) Inherent with confidential is without revealing the existence of the plurality of order interests outside of a respective participant.

It would have been obvious to one of ordinary skill in the art at the time of invention to include in the method and system of Hanson et al. the ability to determine whether to filter in a marketplace information as taught by Waelbroeck et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Waelbroeck et al. who teaches the advantages of filtering data in a marketplace with software that provides confidential trading.

Store Securely
Hanson et al. teaches order systems.  They do not teach configured to store securely information.

Penny also in the business of order management systems (OMS) teaches:
Messages between OMS are secure and encrypted….
“Preferably, customer session managers 122 and 142 are FIX-enabled communications engines. That is, they are configured to communicate with each other by using the FIX (Financial Information eXchange) protocol to exchange electronic messages formatted according to the FIX communications standard. These session managers also take care of and ensure the messages exchanged between order management system 100 and customer trading system 105 are secure and reach their destinations with integrity. Although FIX is a preferred standard for these communications, it should be apparent to those skilled in the art, upon reading this disclosure, that various other protocols and standards (e.g., SWIFT) may be employed to handle data communications between order management system 100, customer trading system 105 and provider trading system 115. The data transmitted over interface link 180 also may be encrypted for security purposes.” [0034]

Order management with database…
“FIG. 1 shows a high-level block diagram of the major functional components of an order management system configured to operate according to an illustrative embodiment of the present invention. As shown FIG. 1, order management system 100 comprises order generator 120, customer session manager 122, customer preferences database 124, order completer 126, order executor 128 and price selection criteria database 130. Preferably, order management system 100 is coupled to a customer trading system 105 via a data communications link or interface (shown in FIG. I as link 180).” [0032]

It would have been obvious to one of ordinary skill in the art at the time of invention to include in the OMS method and system of Hanson et al. the ability to store securely information as taught by Penny since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Penny who teaches OMS can have security and Hanson et al. benefits as they need to ensure anonymous trading at times, where security ensures such trading.

Regarding claim 3
The method of claim 2, in which each of the plurality of modules of the participants is configured to interface with the marketplace and a user interface, and in which the act of determining that a matching order is stored in the respective order management system associated with the respective participant is made based on a checking of orders currently stored in the respective order management system, in which such check is made after receiving the respective order query.

Hanson et al. teaches:
Example of real-time (current) status…
“Again referring to FIG. 9, if the trader activates the Order Blotter icon at 906, the display at FIG. 11 will be opened. Referring to FIG. 11, generally at 1100, display 1102 has display identifier line 1104, control line 1106, and window 1108. The Order Blotter window provides a list of all of a trader's orders for a predetermined period. This will include all outstanding orders, fully traded orders, and canceled orders. Control line 1106 provides trader with the ability to display all of his orders or just active orders. The window will be updated in real-time as conditions for the listed orders change.” [0151]

	The combined references teach security.

Regarding claim 4
The method of claim 2, further comprising:
receiving a second indication, by the marketplace from a second respective participant, that a second trade fulfilling at least the part of the firm order and at least a part of a second matching order should be executed; and

Hanson et al. teaches:
List of orders (therefore at least a second indication)….
“The list of orders that result from the first screening will have a trading priority assigned to them based on the trading priority preference defined by the most recent arriving order of the counterparties to the potential transaction. Preferably, the priority will be price or volume, then time. However, it is understood that other criteria could be used and still be within the scope of the present invention.” [0094]

before facilitating the execution of the trade, determining, based on a rate of activity associated with the respective participant and the second respective participant, that the respective participant has priority over the second respective participant, and

Trading based on priority and  time (rate of activity)…
trading priority assigned to them based on the trading priority preference defined by the most recent arriving order of the counterparties to the potential transaction. Preferably, the priority will be price or volume, then time. However, it is understood that other criteria could be used and still be within the scope of the present invention.” [0094]

in which facilitating the execution includes facilitating the execution in response to determining that the respective participant has priority.

Auto-matching (facilitating the execution)…
“If trading priority preference is "price," then the associated orders will be given priority for auto-matching based on the (1) best price, (2) largest volume, and (3) earliest effective timestamp. However, if the trading priority preference is "volume," then the associated orders will be given priority for auto-matching based on the (1) largest volume, (2) best price, and (3) earliest effective timestamp.” [0095]

Regarding claim 5
The method of claim 2, in which transmitting the order query includes transmitting respective indications to each of the participants in an order based on a respective customer size of each respective participant so that the order query is transmitted to larger customers before smaller customers.

Hanson et al. teaches:
Priority based on volume (size)…
“The list of orders that result from the first screening will have a trading priority assigned to them based on the trading priority preference defined by the most recent arriving order of the counterparties to the potential transaction. Preferably, the priority will be price or volume, then time. However, it is understood that other criteria could be used and still be within the scope of the present invention.” [0094]

Regarding claim 6
The method of claim 2, further comprising:
receiving, by a second respective participant, a respective order query from the marketplace;

Hanson et al. teaches:
Activate (receiving) an order blotter (order query)…
“Referring again to FIG. 7, when Windows icon 710 is activated the drop-down menu is provided as shown in FIG. 9, generally at 900. The drop-down menu at 902 has at least four icons. These are Symbol Watch List icon 704, Order Blotter icon 906, Negotiation icon 908, and Message icon 910. The operation of the system and method of the present invention will now be discussed when each of these icons is activated.” [0147]

in response to receiving, determining, by a second respective module configured to securely interface with a second order management system of the second respective participant, that there is no matching order in the respective second order management system associated with the second respective participant without revealing information about respective trading interests of the second respective participant outside of the second respective participant;

Fig. 11, ref. 1116 teaches “State” (therefore no matching order)…

    PNG
    media_image9.png
    236
    310
    media_image9.png
    Greyscale


in response to determining by the second respective module, suppressing evidence of the determining by the second respective participant.

Fig. 11 teaches “Type” which can include “Off” where party is not invited to negotiate (therefore suppress evidence)…
“At 824, the Invite Status is entered. The Invite Status selection will control whether the order will be provided to potential counterparties. If the invite status is set to "Invite," the system will invite potential counterparties to firm up their orders for either a trade or negotiation. If the status is set to "Invite to Trade," the system will invite potential counterparties to firm up their orders when a match could occur. If the status is set to "Invite to Negotiate," the system will invite potential counterparties to firm up to enter a negotiation. And finally, if the status is set to "Off," then the order will never be invited or cause the system to invite another order to firm up for trading or negotiation.” [0134]

Regarding claim 7
The method of claim 6, in which suppressing evidence includes preventing a reply to the order query from being sent to the marketplace from the second respective participant.

Hanson et al. teaches:
	Cannot firm up offer (prevent reply)…
“At 824, the Invite Status is entered. The Invite Status selection will control whether the order will be provided to potential counterparties. If the invite status is set to "Invite," the system will invite potential counterparties to firm up their to firm up for trading or negotiation.” [0134]

Regarding claim 8
The method of claim 7, in which the method further comprises: 
determining, by the marketplace, that no reply to the order query was received from the second respective participant; and

Hanson et al. teaches:
Screen out underperforming counterparties…
“The system and method of the present invention gather significant amounts of data regarding the trades that take place over the system. The statistics that are generated from this information is used to provide filters to screen out underperforming counterparties, and is available for generating reports about the data and operation of the system. Table 6 below provides at least some of the data that may be collected by the system. After providing the table below that covers the information that is gathered, filtering for counterparties on the system will be described.” [0178]

Table 6 and orders that were canceled (therefore no reply)…
“Negotiations that 3. For unsuccessful negotiations: were caused by being a. Percentage of failed pre-trade negotiations "Crossed" with auto- due to trader moving his price away. match off and b. Percentage of failed pre-trade negotiations preferences due to the trader canceling the order. c. Percentage of failed pre-trade negotiations due to the counterparty moving his price away. d. Percentage of failed pre-trade negotiations due to the counterparty canceling the order. e. Percentage of failed negotiations due to a competing negotiation. f. Percentage of failed negotiations due to an auto-match.”
in response to determining that no reply was received, preventing a transmission of at least one future order query to the second respective participant.
Never invited to participate…
“As mentioned previously, the system and method of the present invention calculates a scorecard for use in filtering to determine whether to permit a counterparty into negotiations. These scorecards do not apply if there is an auto-match. The trader in setting his/her preferences will indicate the score value below which he/she will not enter into negotiations with a counterparty. The intent of scorecard filtering is to reward "good" traders and not reward "bad" traders as these entities are defined by the trader's preferences. Therefore, to extent that a trader is deemed a "bad" trader by another, the "bad" trader will seldom or never be invited to convert an Indicative Order to a Firm Order to participate in a trade or negotiation until that trader's behavior changes for the better. [0179]

Regarding claim 10
The method of claim 6, in which suppressing evidence includes preventing a request for acceptance of the firm order from being provided from a second respective module when such a request would otherwise have been provided.

Hanson et al. teaches:
Fig. 11 teaches “Type” which can include “Off” where party is not invited to negotiate (therefore suppress evidence)…
“At 824, the Invite Status is entered. The Invite Status selection will control whether the order will be provided to potential counterparties. If the invite status is set to "Invite," the system will invite potential counterparties to firm up their orders for either a trade or negotiation. If the status is set to "Invite to Trade," the system will invite potential counterparties to firm up their orders when a match could occur. If the status is set to "Invite to Negotiate," the system will invite potential counterparties to firm up to enter a negotiation. And finally, if the status is set to "Off," then the order will never be invited or cause the system to invite another order to firm up for trading or negotiation.” [0134]

Regarding claim 11
The method of claim 2, further comprising:
suppressing, by the marketplace, evidence of the receiving the positive reply, in which suppressing evidence includes not communicating the reply to anyone other than necessary parties for the execution until after the execution, in which the necessary parties do not include the first participant.

Hanson et al. teaches:
Presenting negotiations only if conditions exist (therefore suppressing information)…
“The system and method of the present invention will invite counterparties into negotiations if at least one of the following conditions exist: (i) the two orders cross or match but the cross price ranges fall outside the NBBO and the disadvantaged party has selected predetermined protections for transacting on the system, (ii) the two orders cross or match but are prevented from auto-matching because the NBBO fails the system tests, or (iii) two orders do not cross or match, but the negotiation sensitivity settings cross for the counterparties.” [0031]

Regarding claim 12
The method of claim 2, in which the positive reply includes a binding acceptance of the firm order.

Hanson et al. teaches:
	Consummate (binding) the trade…
negotiations between counterparties with regard to Firm Orders will proceed once the initial prices have been entered by the counterparties. Once these initial prices have been entered, each counterparty's offer will be presented to the other counterparty and the volume will be the overlapped volume of the counterparties. Either counterparty may accept the other side's Firm Offer at any time. If at any time during negotiation the prices match or cross, the system will automatically consummate the trade at the mid-point price between the two counterparties' price limit ranges. The negotiated trade is made without reference to the NBBO.” [0032] Inherent with consummate the trade is binding acceptance.

Regarding claim 14
The method of claim 2, further comprising: 
never receiving a negative reply to an order query, in which communication includes negotiation.

Hanson et al. teaches:
Fig. 8, ref. 836 and “Negotiate: Always”…


    PNG
    media_image10.png
    113
    222
    media_image10.png
    Greyscale


Regarding claim 15
The method of claim 2, in which each participant is configured to not send any reply to the order query to the marketplace if a respective determination that there is no matching order stored in a respective order management system associated with the respective participant is made.

Hanson et al. teaches:
Example of eliminate orders with restrictions or failing to pass requirements…
“When a Firm Order is received by the system of the present invention from either buy-side or sell-side, there will be an attempt to match the order with an opposing-side order. As part of the selection process, the system and method of the present invention will eliminate selected orders that have restrictions associated with them, for example, legislative restrictions or failing to pass the requirements in the match filter.” [0093]

Regarding claim 16
The method of claim 2, further comprising:
receiving, by the marketplace from a second participant, a second firm order for a second financial instrument;

Broker (second participant)…
“Sell-Side shall mean a registered broker or dealer handling financial instruments such as equities, bonds, derivatives or the like.” [0076]
in response to the receiving from the second participant, determining, by the marketplace, that a matching firm order has previously been posted to the order book of the marketplace; and
	Fig. 11 and “Matched”…

    PNG
    media_image11.png
    136
    399
    media_image11.png
    Greyscale

in response to the determining that the matching order has been posted, facilitating execution of an order fulfilling at least part of each of the second firm order and the matching firm order.
Example of execute after match…
“The negotiations between counterparties with regard to Firm Orders will proceed once the initial prices have been entered by the counterparties. Once these initial prices have been entered, each counterparty's offer will be presented to the other counterparty and the volume will be the overlapped volume of the counterparties. Either counterparty may accept the other side's Firm Offer at any time. If at any time during negotiation the prices match or cross, the system will automatically consummate the trade at the mid-point price between the two counterparties' price limit ranges. The negotiated trade is made without reference to the NBBO.” [0032]

Regarding claim 17
The method of claim 2, in which each of the order queries and the reply are transmitted using respective encrypted messages.

The combined references teach encrypting messages.

Regarding claim 18
The method of claim 2, in which the method further comprises: before receiving the positive reply, periodically transmitting additional order
queries identifying the firm order from the marketplace to each of the plurality of participants.

Hanson et al. teaches:

Fig. 11 teaches “Type” and FrmInv (firm invite) where the order has not matched….

    PNG
    media_image12.png
    105
    303
    media_image12.png
    Greyscale


Regarding claim 19
The method of claim 2, in which the respective module is configured to maintain secrecy of trading interests of the respective participant except to respond to the order query, and in which the marketplace is configured to maintain secrecy of the order query until after the trade is executed.

Hanson et al. teaches:
Example of not providing order to customer…
“At 824, the Invite Status is entered. The Invite Status selection will control whether the order will be provided to potential counterparties. If the invite status is set to "Invite," the system will invite potential counterparties to firm up their orders for either a trade or negotiation. If the status is set to "Invite to Trade," the system will invite potential counterparties to firm up their orders when a match could occur. If the status is set to "Invite to Negotiate," the system will invite potential counterparties to firm up to enter a negotiation. And finally, if the status is set to "Off," then the order will never be invited or cause the system to invite another order to firm up for trading or negotiation.” [0134]

Example of Fig. 8, ref. 822 which has firm order with 824 (invite) box (therefore module)…


    PNG
    media_image13.png
    150
    293
    media_image13.png
    Greyscale




Regarding claim 21
An apparatus comprising:
a processor; and

Hanson et al. teaches:
Computer system for entering trades…
“Referring to FIG. 1, a representative block diagram of the system of the present invention is shown generally at 100. According to FIG. 1, trader 102, whether a buy-side or sell-side trader, may enter orders into system environment 120 in one of two ways. The first, and preferred, method of entering orders is using system client browser 106. The system client browser may be a conventional personal computer, desktop computer, work station, or the like programmed for use with the system. The system client browser will permit the trader to carry out all trade functions via a secure wired or wireless network. In FIG. 1, communication between system client browser 106 and web tier 124, which is within the system environment 120, is through a wireless network that includes Internet 110. Web tier 124 is conventional web server that processes the Internet signal in a conventional matter for use by system environment 120.” [0080]

Order management system…
“The second method involves a trader's use of his/her existing OMS or EMS, such as buy-/sell-side trading system OMS or EMS 104, for order entry and manipulation. When this is done, both the buy-side and sell-side will communicate via a financial information exchange ("FIX") or other appropriate interface. Communications from unit 104 are sent to OMS adapter 122. The OMS adapter is used to communicate transactions and responses between the traders in the system environment. Messages that may be supported by the OMS adapter include, but are not limited to, "New Order," "Cancel/Replace Order," "Cancel Order," and "Execution Report" messages.” [0081]

System environment that includes a server (processor)…
“According to the present invention, orders that are transmitted to system environment 120 by the trader using either of the two entry methods are sent to system server 126 that will process the order according to the rules of the system. When trades are effected, information about the trades, besides being sent to the counterparties to the transaction, is forwarded to two locations. This trade information is sent to the trade reporting and clearing gateway 128 and sponsor back-office adapter 130. The trade reporting and clearing gateway 128 transmits trade reports to the Exchange and clearing files to the Clearing Correspondent. With respect to exchange and clearing correspondent 132, the Exchange will report the trades out to the market and the Clearing Correspondent will clear and settle the trades.” [0082]

memory storing instructions that, when executed, cause the processor to: 

Example of storage means…
“A method for anonymously conducting at least large block trades of securities on an electronic trading platform, comprising the steps of: (A) receiving from system users firm orders to buy and sell specified securities and storing the received firm orders in storage means; (B) comparing each system user's firm order to buy or sell a specific security stored in the storage means with firm orders to buy or sell the specific security of counterparty system users that are stored in the storage means;…” (Claim 16)

Inherent with server and comuter is memory.

receive, by a marketplace, a firm order for a financial instrument from a first participant of the marketplace, in which the firm order defines a side of a trade for the financial instrument, and in which the firm order includes an order to execute the trade without additional authorization from the first participant; 

Fig. 1 and various computers and storing (Claim 16)

A firm order with auto-matched (therefore without additional authorization)…
“The system and method of the present invention transacts trades with two types of orders: Firm Orders and Indicative Orders. A Firm Order, as the term is used herein, is an order in which the volume is committed to be traded. A Firm Order can be auto-matched or pushed into negotiation. An Indicative (or Conditional) Order, as the term is used herein, is an order in which the volume has not been committed to be traded. An Indicative Order cannot be auto-matched but must first be converted to a Firm Order before auto-matching or being pushed into negotiations. It is understood that the term Indicative and Conditional may be used interchangeably.” [0026]

Placing orders (buy or sell, therefore a side of a trade) in a market by a trader or proxy…
“The present invention provides advantages for both the buy-side and sell-side of transactions. With regard to the buy-side, the present invention permits a trader to anonymously place an order in one market that can reach all the sell-side members on the system and allay the concerns about leakage of information. With regard to the sell-side, the present invention provides an ability to participate as either a proprietary trader or a proxy for his/her clients and maintain anonymity. This system, from the standpoint of the sell-side trader, can be restricted to trading only with orders from a particular firm or exposed to all other orders of the system.” [0079]

Example of broker (first participant) for selling financial instruments…	
“Sell-Side shall mean a registered broker or dealer handling financial instruments such as equities, bonds, derivatives or the like.” [0076

in response to receiving the firm order by the marketplace, transmit, by the marketplace, an order query identifying the firm order from the marketplace to a plurality of participants of the marketplace, in which each of the plurality of participants includes a respective order management system, in which each respective order management system is configured to store securely information about a plurality of order interests 

Order anonymously auto-match or pushed to counterparties for orders (therefore only computer would know, so without revealing the existence of the plurality of order interests)…
“Using the NBBO, the method of the present invention permits counterparties from the sell-side and buy-side to find prospective counterparties of interest for large block trades. Preferably, trades performed according to the system and method of the present invention are auto-matched. Potential counterparties have the ability to enter Firm or Indicative Orders into the system for effecting trades. Trades on the system of the present invention can only be carried out if they are Firm Orders. Firm Orders can be anonymously (1) auto-matched or (2) pushed to negotiations between the counterparties under certain circumstances as will be described. Indicative Orders cannot be traded on the system of the present invention until such orders have been converted to Firm Orders.” [0063]

The system receives (therefore transmitted to) an order…
“When a Firm Order is received by the system of the present invention from either buy-side or sell-side, there will be an attempt to match the order with an opposing-side order. As part of the selection process, the system and method of the present invention will eliminate selected orders that have restrictions associated with them, for example, legislative restrictions or failing to pass the requirements in the match filter.” [0093]

Where order is placed (therefore transmitted) by a market (marketplace) to sell side members (plurality of participants)…
“The present invention provides advantages for both the buy-side and sell-side of transactions. With regard to the buy-side, the present invention permits a trader to anonymously place an order in one market that can reach all the sell-side members on the system and allay the concerns about leakage of information. With regard to the sell-side, the present invention provides an ability to participate as either a proprietary trader or a proxy for his/her clients and maintain anonymity. This system, from the standpoint of the sell-side trader, can be restricted to trading only with orders from a particular firm or exposed to all other orders of the system.” [0079]

Fig. 1, ref. 104 teaches trader (participant) and OMS…



    PNG
    media_image6.png
    208
    255
    media_image6.png
    Greyscale



Client browser via secure network (therefore secure interface)…
“The system client browser will permit the trader to carry out all trade functions via a secure wired or wireless network. In FIG. 1, communication between system client browser 106 and web tier 124, which is within the system environment 120, is through a wireless network that includes Internet 110. Web tier 124 is conventional web server that processes the Internet signal in a conventional matter for use by system environment 120.” [0080]

Traders (plurality) with OMS (respective order management system)…
“As discussed previously, there are four types of orders processed by the system. These are Firm Orders, Indicative Orders, Firm Staged Orders, and Indicative Staged Orders. Either type of staged order provides traders with a mechanism to send incompletely defined orders to system environment via the OMS adapter knowing that these orders will not be traded before editing. Each order that is processed by the system will have a specific order state, which is represented by a designation that is associated with the order. The order may have preferably, one of ten states. The states are found in Table 1:” [0084]

Where “trader” includes traders or sponsors…
“…Therefore, for purposes of understanding the operation of the present invention, the use of the term "trader" may apply to each and all of "traders," "trading desks," or "sponsors" unless specified differently.” [0125]

For anonymous trades (therefore without revealing the interests outside of the respective participant)…
“The prior art systems that have been discussed do not include the features of the present invention for carrying out automated, anonymous large block trades of securities at fair pricing as will be set forth in remainder of this specification referring to the drawings.” [0024]

From their Background teaching that an order query of a database is not novel…
A search engine of the system, in response to a request from a system participant, queries a fixed income database for a set of fixed income securities meeting the criteria that has been specified. On selection of the desired security, the transaction engine facilitates an order execution against posted bids or offers. The transaction engine interacts with the pricing engine during order executed to determine the price of the selected securities. The transaction engine further interacts with the rules database to ensure compliance with preset system rules. Some form of auto-trading may be performed according to the system criteria.” [0022]

See Store Securely below.

in response to receiving a respective order query by a respective participant of the plurality of participants, determining by the respective module configured to securely interface with the respective order management system of the respective participant, that a matching order that matches the firm order is stored in the respective order management system associated with the respective participant without revealing existence about respective order interests of the respective participant outside of the respective participant, in which the respective module is configured to maintain secrecy of the existence of order interests of the respective participant except in response to execution of a trade;

Ability to maintain anonymity (secrecy) and to restrict trading with a particular firm (e.g. without revealing information outside respective participant)…
“The present invention provides advantages for both the buy-side and sell-side of transactions. With regard to the buy-side, the present invention permits a trader to anonymously place an order in one market that can reach all the sell-side members on the system and allay the concerns about leakage of information. With regard to the sell-side, the present invention provides an ability to participate as either a proprietary trader or a proxy for his/her clients and maintain anonymity. This system, from the standpoint of the sell-side trader, can be restricted to trading only with orders from a particular firm or exposed to all other orders of the system.” [0079]

Trader’s (participants) OMS…
“The second method involves a trader's use of his/her existing OMS or EMS, such as buy-/sell-side trading system OMS or EMS 104, for order entry and manipulation. When this is done, both the buy-side and sell-side will communicate via a financial information exchange ("FIX") or other appropriate interface. Communications from unit 104 are sent to OMS adapter 122. The OMS adapter is used to communicate transactions and responses between the traders in the system environment. Messages that may be supported by the OMS 

Example of watch (order query) list (second determination)…
“When Symbol Watch List icon 904 is activated, the display in FIG. 10 is open. Typically, a trader will place symbols on the symbol watch list so that he/she may watch them to determine if it is appropriate to enter an offer to buy or sell a symbol.” [0148]

Fig. 10, ref. 1008 is where symbol is entered…


    PNG
    media_image7.png
    200
    327
    media_image7.png
    Greyscale


Fig. 11 and information about a specific traders orders are provided…
“Referring to window 1108, information about a specific trader's orders is provided. The columns of window 1108 display all of the information that was provided in the new order form plus the current trading state of the symbol. The information that is not from the new order form that shows the current status of trading for the particular order are Leaves Volume column 1112, Traded Volume column 1114, State column 1116, # Negotiations column 1118, and Investigate column 1120.” [0152]

Which shows a matched order…

    PNG
    media_image8.png
    162
    517
    media_image8.png
    Greyscale


See Secrecy below.




Example of offer (indication) and counterparty accepting other sides firm offer when prices match….
“The negotiations between counterparties with regard to Firm Orders will proceed once the initial prices have been entered by the counterparties. Once these initial prices have been entered, each counterparty's offer will be presented to the other counterparty and the volume will be the overlapped volume of the counterparties. Either counterparty may accept the other side's Firm Offer at any time. If at any time during negotiation the prices match or cross, the system will automatically consummate the trade at the mid-point price between the two counterparties' price limit ranges. The negotiated trade is made without reference to the NBBO.” [0032] 

Accept by the system (marketplace) the firm offer…
“The negotiations between counterparties with regard to Firm Orders will proceed once the initial prices have been entered by the counterparties. Once these initial prices have been entered, each counterparty's offer will be presented to the other counterparty and the volume will be the overlapped volume of the counterparties. Either counterparty may accept the other side's Firm Offer at any time. If at any time during negotiation the prices match or cross, the system will automatically consummate the trade at the mid-point price between the two counterparties' price limit ranges. The negotiated trade is made without reference to the NBBO.” [0032] Inherent with proceed is receiving a positive reply.

in response to receiving the indication that the trade should be executed by the marketplace, facilitate by the marketplace execution of the trade fulfilling at least part of the firm order and at least part of the matching order without a further communication with the first participant, in which the marketplace is configured to maintain secrecy of the order query until after the trade is executed at which time only notification of execution is provided without notification of an identity of the respective participant. 

Auto-matching…
“According to the present invention, auto-matching will occur when at least the following conditions are met: (i) the NBBO passes the system tests designed to ensure that the auto-match trade is priced based on a valid and reasonable NBBO, (ii) the two price limit ranges of the counterparties either match or cross, (iii) the minimum volumes of both orders are met by the counterparties, and (iv) one of the two crossed prices must fall within the NBBO.” [0030] Inherent with auto-matching is matching without further communication to the broker participant.

“Anonymity shall mean that a counterparty using the system and method of the present invention is not aware of the identity of the other counterparty.” [0065]

“The system of the present invention may act as a broker dealer in transactions it handles to set up relationships with clearing correspondents. By establishing this type of arrangement, the anonymity of sponsoring and clearing correspondents may be preserved. For example, a trader and his/her representing clearing correspondents will see the "system" as the counterparty rather than the real counterparty.” [0121]
	
Where trade reports (notification) is provided with “system” identified as counterparty to preserve anonymity…
“Trade reports are generated for every match. Trade reports may be sent from system server 126 to trade reporting and clearing gateway 128 is real-time or batch form at certain predetermined intervals. These reports may also be sent from system server 126 to sponsor back-office adapter 130. As such, trade reports may be sent to the trading parties through exchange and clearing correspondent 132 and to their sponsoring back-offices at 108. To preserve anonymity, in each case, the counterparty in these records will be shown as the "system."” [0124]


Store Securely
Hanson et al. teaches order systems.  They do not teach configured to store securely information.

Penny also in the business of order management systems (OMS) teaches:
Messages between OMS are secure and encrypted….
“Preferably, customer session managers 122 and 142 are FIX-enabled communications engines. That is, they are configured to communicate with each other by using the FIX (Financial Information eXchange) protocol to exchange electronic messages formatted according to the FIX communications standard. These session managers also take care of and ensure the messages exchanged between order management system 100 and customer trading system 105 are secure and reach their destinations with integrity. Although FIX is a preferred standard for these communications, it should be apparent to those skilled in the art, upon reading this disclosure, that various other protocols and standards (e.g., SWIFT) may be employed to handle data communications between order management system 100, customer trading system 105 and provider trading system 115. The data transmitted over interface link 180 also may be encrypted for security purposes.” [0034]

Order management with database…
order management system 100 comprises order generator 120, customer session manager 122, customer preferences database 124, order completer 126, order executor 128 and price selection criteria database 130. Preferably, order management system 100 is coupled to a customer trading system 105 via a data communications link or interface (shown in FIG. I as link 180).” [0032]

It would have been obvious to one of ordinary skill in the art at the time of invention to include in the OMS method and system of Hanson et al. the ability to store securely information as taught by Penny since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Penny who teaches OMS can have security and Hanson et al. benefits as they need to ensure anonymous trading at times, where security ensures such trading.

Secrecy
Hanson et al. teaches security.  They do not teach specifics of secrecy.  

Waelbroeck et al. also in the business of security teaches:

Wish to notify only specific participants…
“In this environment, there is an acute need for efficient dissemination of confidential information regarding trading interests. Market participants with large confidential trading interests wish to notify only those other market participants likely to have a significant contra-interest. Other market participants wish to be notified of confidential certified trading interests to which they are likely to have a contra-interest. Both groups wish to have a place to transact a trade once they have been connected through analysis of their certified trading interests. Market participants also desire certified information regarding the trading behavior of other market participants and a means of certifying expressed trading information.” (col. 2, lines 47-59)

Using an interface…
“In an alternate preferred embodiment, after step 350 the initiating user is shown a summary of the results of this analysis and is given the option of modifying the dissemination parameters given in step 320 to more accurately tailor/limit the dissemination of confidential CTI. For example, a user can modify dissemination parameters that are too inclusive (e.g., too many MPs have sold 10,000 or more shares of the relevant security The user interaction in this iterative process is performed through interface means that are well known in the art.” (col. 7, lines 17-31)

Software (module) for confidential (secrecy) trading…
“A computer program, stored in a computer memory, for managing securities market information comprising: (a) software for electronically receiving over a computer network data including confidential trading interest information of securities market participants, wherein said data is not disseminated to any market participant upon receipt or at any future time and comprises data whose dissemination could affect the price or availability of a security; (b) software for electronically storing said received data including confidential trading interest information of securities market participants; (c) software for electronically receiving information from a first securities market participant's computer; (d) software for electronically storing said information received from said first securities market participant's computer; (e) software for producing a targeted dissemination list of securities market participants based on said confidential trading interest information of securities market participants…” (Claim 20) Inherent with confidential is without revealing the existence of the plurality of order interests outside of a respective participant.

It would have been obvious to one of ordinary skill in the art at the time of invention to include in the method and system of Hanson et al. the ability to determine whether to filter in a marketplace information as taught by Waelbroeck et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Waelbroeck et al. who teaches the advantages of filtering data in a marketplace with software that provides confidential trading.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693